Citation Nr: 9932659	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  95 05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an effective date prior to February 2, 1987, 
for the grant of service connection for chronic paranoid 
schizophrenia.  

Entitlement to an effective date prior to February 2, 1987, 
for the grant of service connection for tardive dyskinesia as 
secondary to chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to July 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1991 and 
January 1992 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

The record shows that a decision of the United States Court 
of Appeals for Veterans Claims (Court), dated August 21, 
1991, directed the Board to grant service connection for the 
veteran's psychiatric condition and to take appropriate steps 
to ensure that he received a prompt rating consistent with 
the Court's order.  Appropriate action was taken to comply 
with that order, and the veteran appealed both the initial 
rating evaluations assigned and the effective date of the 
grants of service connection for the disabilities at issue.  

A detailed review of the history of this appeal is provided 
in the Evidentiary and Procedural History section contained 
in this decision.  


FINDINGS OF FACT

1.  A rating decision of December 1978 denied service 
connection for paranoid schizophrenia, an aggressive 
personality disorder, and drug and alcohol abuse; that 
decision was not appealed, and became final after one year. 

2.  In October 1983, the veteran sought entitlement to 
service connection for a nervous condition; he was informed 
by RO letter of December 1983 that such claim had previously 
been denied, and that the submission of evidence showing 
service incurrence or aggravation was required to reopen that 
claim.

3.  On February 2, 1987, the veteran filed an application for 
service connection for paranoid schizophrenia, depression, 
and a personality disorder; an RO letter of March 1988 
administratively disallowed that claim although the RO was 
not then in possession of the veteran's complete claims 
folder or service medical records. 

4.  A rating decision of June 1988 denied service connection 
for chronic paranoid schizophrenia, although the RO was not 
then in possession of the veteran's claims folder or service 
medical records and, in a September 1989 decision, the Board 
denied the veteran's appeal of that rating decision.  

5.  Following an appeal to the Court and a remand to the 
Board for another decision, the Court ordered that service 
connection be granted for the veteran's psychiatric 
disability, and that a rating be assigned consistent with 
that order. 

6.  A rating decision of October 1991 granted service 
connection for a schizophrenic disorder, evaluated as 10 
percent disabling, effective February 2, 1987; and a rating 
decision of January 1992 granted service connection for 
tardive dyskinesia as secondary to the service-connected 
psychiatric disability, effective February 2, 1987, evaluated 
a noncompensably disabling from February 2, 1987, with an 
increased evaluation of 10 percent assigned effective January 
29, 1988; the veteran appealed , seeking earlier effective 
dates for the grants of service connection for schizophrenia 
and for tardive dyskinesias. 

7.  The effective date assigned for the grant of service 
connection for schizophrenia and for tardive dyskinesia as 
secondary to the service-connected schizophrenia is February 
2, 1987, the date of receipt of the veteran's reopened claim 
after a prior final decision. 

8.  The claim for an effective date prior to February 2, 
1987, for the grant of service connection for a schizophrenic 
disability, and for tardive dyskinesia as secondary to the 
service-connected schizophrenic disability, lacks legal 
merit.


CONCLUSION OF LAW

The claim for an effective date prior to February 2, 1987, 
for the grant of service connection for a schizophrenic 
disability and for tardive dyskinesia as secondary to the 
service-connected schizophrenic disability, is not legally 
meritorious..  38 U.S.C.A. § 5110(a) (West 1991);  38 C.F.R. 
§§ 3.400, 3.400 (b)(2) (1999);  Sabonis v. Brown, 6 Vet. 
App. 426 (1994);  Lapier v. Brown,  5 Vet. App. 215 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims for an effective date prior to February 2, 1987, 
for the grant of service connection for a schizophrenic 
disability, and for tardive dyskinesia as secondary to the 
service-connected schizophrenic disability, lack legal merit.  
The basis for that conclusion is set forth below.

I.  Evidentiary and Procedural History

As noted, a decision of the United States Court of Appeals 
for Veterans Claims (Court), dated August 21, 1991, directed 
the Board to grant service connection for the veteran's 
psychiatric condition and to take appropriate steps to ensure 
that he received a prompt rating consistent with the Court's 
order.  

Pursuant to that order, an RO rating decision of October 1991 
granted service connection for a schizophrenic disorder, 
residual type, evaluated as 10 percent disabling, effective 
February 2, 1987.  The veteran was informed of that action by 
RO letter of November 8, 1991.  Following receipt of 
additional medical evidence, including a December 1991 report 
of VA psychiatric examination, a rating decision of January 
1992 assigned an increased evaluation of  30 percent for the 
veteran's psychosis, now evaluated as chronic paranoid 
schizophrenia, effective February 2, 1987.  That rating 
decision also granted service connection for tardive 
dyskinesia as secondary to the service-connected psychiatric 
disability, effective February 2, 1987, with an increased 
evaluation of 10 percent assigned effective January 29, 1988.  
The veteran was notified of that action by RO letter of 
February 10, 1992.  

In March 1992, the veteran submitted a Notice of Disagreement 
with that initial determination, seeking increased ratings 
and an earlier effective date for the grant of service-
connection for schizophrenia and tardive dyskinesia.  A 
Statement of the Case was issued, and the veteran perfected 
his appeals by the timely submission of a Substantive Appeal 
(VA Form 1-9) in June 1992.  Thereafter, a rating decision of 
September 1992 increased the rating for the veteran's tardive 
dyskinesia from 10 percent to 30 percent, effective April 16, 
1992.  

In November 1992, a personal hearing was held at the RO 
before a Hearing Officer.  The veteran testified, in 
pertinent part, that he had sought service connection for his 
currently service-connected disabilities since leaving 
service in 1964; that he submitted his original application 
for VA disability compensation benefits at the VA office in 
Peoria, Illinois; that his initial claim (for a nervous 
condition) was denied; that he submitted another claim 
"probably in 1966", and was again denied; that he filed 
another claim for VA disability compensation in 1978; that he 
was again denied benefits and filed an appeal; and that such 
appeal was unsuccessful.  The veteran further testified that 
he initiated a new claim on July 2, 1987; and that February 
2, 1987 was the date from when he initiated his last request 
for service connection.  He testified that he is entitled to 
an earlier effective date for the grant of service connection 
for a psychosis because (1) that condition was misdiagnosed 
by the armed forces, and (2) because VA is responsible for 
keeping the records of all his past claims and applications.  
He further stated that he was given Social Security 
disability benefits from 1978.  A transcript of the testimony 
is of record.

The record shows that the veteran's original claims folder 
was misplaced at some time after the denial of his claims in 
December 1978, and that an RO letter of March 1988 informed 
him that efforts to locate that folder had been unsuccessful; 
that his service medical records had been obtained from the 
service department in 1978 and were located within that 
folder; that his separation form and military records show 
that he was discharged as a result of proceedings of a Board 
of Officers for unsuitability and inaptness for military 
service; that there is no indication that he was discharged 
as a result of a service-connected disability; that the only 
computer records extant show that he filed a previous claim; 
and that service connection was denied for schizophrenia and 
for a personality disorder.  

The record shows that the appellant has testified that he 
filed claims for VA disability compensation for a nervous 
condition prior to November 1978, and that those claims were 
denied as personality disorders.  In view of the veteran's 
claims, and his testimony in support of those claims, the 
Board finds that a longitudinal review of the evidence in 
this appeal is warranted in order to provide adequate reasons 
and bases for the Board's decision.  

Although an earlier claims folder of the veteran is 
purportedly missing, the Board notes that the current claims 
folder includes a copy of a request from the RO to the 
National Personnel Records Center for the veteran's DD Form 
214, and a copy of that DD Form 214, both date-stamped to 
show receipt at the VARO, Chicago, on July 19, 1971, together 
with the veteran's marriage certificate and birth certificate 
for his son, both copies issued in June 1971.  The veteran's 
initial claim for VA educational benefits(Chapter 34) was 
received at the RO on June 10, 1971, and that application 
states that the veteran had never before claimed VA 
education, or disability compensation or pension benefits.  

On November 28, 1978, the veteran filed an application for VA 
disability compensation benefits (VA Form 21-526) for a 
nervous condition and a drug and alcohol condition.  He 
indicated in that application that he had not previously 
filed a claim for VA disability compensation or pension 
benefits.  He enclosed a copy of a March 1978 discharge 
summary from St. Francis Hospital-Medical Center, showing 
diagnoses which included acute psychotic reaction, chemical 
intoxication, and alcohol abuse.  Subsequent notes from the 
treating physicians included diagnoses of schizophrenia, 
paranoid type; drug overdose, chemical; and alcohol abuse.  

The veteran's service medical records were requested, and 
were received at the RO in December 1978.  Those records 
appear complete and comprehensive, and include reports of 
service entrance and separation examinations.  Service 
hospital records, including the clinical record, cover sheet, 
and the narrative summary, show that the veteran was admitted 
in May 1964 for a psychiatric evaluation prior to appearing 
before a military Board for administrative separation.  The 
narrative summary noted that after psychological testing, it 
was found that the veteran was "essentially a character 
disorder and has good contact with reality at this time, and 
is not considered psychotic."  The diagnosis was aggressive 
reaction, manifested by persistence of irritability to small 
frustrations and morbid and pathological resentment; stress, 
minimal, routine military life; predisposition, severe, 
developmental; impairment, marked for military life; not in 
line of duty, existed prior to service entry.  

A rating decision of December 1978 denied service connection 
for an aggressive personality disorder, for paranoid 
schizophrenia, and for drug and alcohol abuse.  At the time 
of that decision, the veteran's complete claims folder, 
including his service medical records, was available to 
agency decision makers.  The veteran was notified of that 
adverse determination, but failed to initiate an appeal, and 
that decision became final after one year.  

In October 1983, the veteran submitted a statement to the 
effect that he wanted to apply for service connection for 
"nerves".  His mailing address was shown in Providence, 
Kentucky, and his claims folder was transferred to the 
Louisville RO.  A December 1983 letter from the Louisville RO 
informed the veteran that service connection for a nervous 
condition was previously denied by rating decision of 
December 1978; that he had been informed of that action; and 
that he could have his claim reconsidered by submitting 
evidence showing that such condition was caused or aggravated 
by service, and establishing continuity of treatment since 
service.  No evidence was submitted, and the claim was 
considered abandoned after one year.

On February 2, 1987, the veteran submitted VA Form 21-526 to 
the VARO in Chicago, Illinois, seeking service connection for 
paranoid schizophrenia, depression, and a personality 
disorder.  That RO experienced extreme difficulty in locating 
the veteran's claims folder and medical records for an 
extended period.  

A June 1987 VA psychiatric examination of the veteran 
diagnosed chronic paranoid schizophrenia, with normal 
psychomotor activity.  Another VA psychiatric examination of 
the veteran, conducted in January 1988, noted that the 
veteran had psychomotor activity, including multiples 
episodes of blinking and repetitive finger flexion.  The 
diagnoses included chronic paranoid schizophrenia, alcohol 
dependence, and tardive dyskinesia.  An RO letter of March 
1988 informed the veteran that efforts to locate his claims 
folder and service medical records had been unsuccessful; 
that his service medical records had been obtained from the 
service department in 1978 and were located within that 
folder; that his separation form and military records showed 
that he was discharged as a result of proceedings of a Board 
of Officers for unsuitability and inaptness for military 
service; that there is no indication that he was discharged 
as a result of a service-connected disability; that the only 
computer records extant show that he filed a previous claim; 
that computer records showed that his claim for schizophrenia 
and a personality disorder had previously been denied in 
1979; and that such denial must be continued in the absence 
of additional evidence. 

In May 1988, the veteran's Congressman forwarded to the RO 
copies of VA outpatient treatment records obtained from the 
VAMC, Peoria, and dated from December 1984 to April 1988.  A 
rating decision of June 1988 denied the veteran's reopened 
claim for service connection for a nervous condition, 
diagnosed as schizophrenia, on the grounds that that the 
veteran's medical records were not available.  The veteran 
was advised of that action by RO letter of June 1988, and 
initiated an appeal. 

The veteran's appeal came before the Board and was denied by 
Board decision of September 1989.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  The Court remanded the claim to the 
Board because of the Board's failure to provide adequate 
reasons and bases for its findings and conclusions, or to 
afford the veteran the "benefit of the doubt".  The Board 
provided another decision to the Court, which was also found 
inadequate, and the Court issued its order on August 21, 
1991, directing the Board to grant service connection for the 
veteran's psychiatric disability and to take appropriate 
steps to see that he received a prompt rating consistent with 
that opinion.  

A rating decision of October 1991 granted service connection 
for a schizophrenic disorder, evaluated as 10 percent 
disabling, effective February 2, 1987; and a rating decision 
of January 1992 granted service connection for tardive 
dyskinesia as secondary to the service-connected psychiatric 
disability, effective February 2, 1987, evaluated as 
noncompensably disabling from February 2, 1987, with an 
increased evaluation of 10 percent assigned effective January 
29, 1988; the veteran appealed, seeking earlier effective 
dates for the grants of service connection for schizophrenia 
and for tardive dyskinesias. 

Since the rating actions of October 1991 and January 1992, 
the veteran has been granted a schedular 100 percent 
disability rating for chronic paranoid schizophrenia, 
effective from the date of the grant of service connection 
for schizophrenia and for tardive dyskinesia as secondary to 
schizophrenia.  The sole remaining issue in appellate status 
is that of an earlier effective date for the grant of service 
connection for those disabilities.   

II.  Analysis

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999) and  38 C.F.R. § 3.400 (1999), the effective date 
of an evaluation and award of VA disability compensation 
benefits based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999).  The effective date of an 
evaluation and award of VA disability compensation benefits 
based upon a claim of direct service connection will be the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (1999);  See Hanson v. Brown, 9 Vet. 
App. 29 (1996).

The evidence in this case shows that the veteran reopened his 
claim for an acquired psychiatric disability (schizophrenia) 
on February 2, 1987, after a prior final RO denial of that 
claim in December 1978.  The law and regulations cited above 
specifically provide that the effective date of an evaluation 
and award of VA disability compensation benefits based on a 
claim reopened after final disallowance will be the date of 
receipt of claim (emphasis added).  In addition, the Court 
has held that "an award granted on a reopened claim may not 
be made effective prior to the date of receipt of the 
reopened claim."  Lapier v. Brown,  5 Vet. App. 215, 216-217 
(1993).   

There is no factual dispute as to the date of receipt of the 
veteran's reopened claim for schizophrenia following the last 
final denial of that claim in December 1978, and his VA Form 
21-526 bears a clear date stamp showing the date of receipt.  
The Court has held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The effective date of an evaluation 
and award of VA disability compensation based upon a reopened 
claim after a final disallowance is controlled by the law and 
regulations cited above.  
Further, when secondary service connection is established for 
a secondary condition, such as tardive dyskinesia, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).

Based upon the foregoing, the Board finds and concludes that 
the veteran's appeal for an effective date prior to February 
2, 1987 for the grant of service connection for chronic 
paranoid schizophrenia, and for tardive dyskinesia as 
secondary to the service-connected schizophrenia, is legally 
insufficient, and must be denied.  Sabonis, at 430 (1994).


ORDER

Evidence of a legally meritorious claim not having been 
submitted, the claim for an effective date prior to February 
2, 1987, for the grant of service connection for chronic 
paranoid schizophrenia, and for tardive dyskinesia as 
secondary to the service-connected schizophrenia, is denied. 


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

